Filed 10/28/15 P. v. Sanders CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B259305

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA102299)
         v.

EDWARD A. SANDERS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Mike
Camacho, Judge. Affirmed.
         Eric Cioffi, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       In June 2013, Edward Sanders was arrested after he robbed a convenience store,
and his car was searched. At trial, defendant’s motion to exclude evidence produced by
the search was denied (Pen. Code, § 1538.5),1 after which he pleaded no contest to
receiving stolen property (§ 496, subd. (a)), carrying a loaded firearm (§ 25850, subd.
(a)), robbery (§ 211), and possession of a firearm by a felon (§ 29800, subd. (a)(1)). He
also admitted using a firearm in commission of the crimes and having suffered prior
convictions. Defendant was sentenced to a total of 14 years in state prison, comprising
the midterm of three years on the base robbery offense plus enhancements of 10 years for
the gun use and one year for a prior prison term. He was assessed various fines and given
custody credits of 493 days.
       On August 28, 2014, defendant moved to recall the sentence, claiming the trial
court had not properly considered letters offered in support of mitigation for sentencing
purposes. The trial court denied the motion. Defendant timely appealed.
       We appointed counsel to represent defendant on appeal, but after examination of
the record counsel filed an opening brief raising no issues and asking this court to review
the record independently pursuant to People v. Wende (1979) 25 Cal. 3d 436. On June 9,
2015, we informed defendant he had 30 days to submit any contentions or issues he
wished us to consider. We also directed his appointed counsel to send the record and
opening brief to him immediately. We received no response.
       We have examined the entire record and are satisfied that defendant’s appointed
counsel has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 109-110; People v. Wende, supra, 25 Cal.3d at p.
441.) Further, defendant’s guilty plea and failure to obtain a certificate of probable cause
limit the potential scope of his appeal to “[g]rounds that arose after entry of the plea and
do not affect the plea’s validity” or “[t]he denial of a motion to suppress evidence under
Penal Code section 1538.5.” (Cal. Rules of Court, rule 8.304(b); see § 1237.5.) No such
issues exist.

       1
           Undesignated statutory references will be to the Penal Code.


                                              2
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                               CHANEY, J.


We concur:



             ROTHSCHILD, P. J.



             LUI, J.




                                      3